Citation Nr: 0827469	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-36 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed impotency.  

2.  Entitlement to service connection for gastrointestinal 
disorder, including chronic constipation syndrome.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran had active duty from June 27, 1973 to July 12, 
1973 and from July 25, 1977 to September 21, 1977.  

This matter comes before the Board on appeal from a June 2005 
rating decision issued by the RO.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his October 2005 Substantive Appeal.  He 
withdrew his request in January 2006.  See 38 C.F.R. 
§ 20.702(e) (2005).  

The issue of service connection for gastrointestinal 
disorder, to included claimed chronic constipation syndrome, 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a genitourinary condition including 
impotence or erectile dysfunction during either period of 
active service or for many years thereafter.  

2.  Any currently demonstrated impotence or erectile 
dysfunction is not shown to be due to any event or incident 
of his period of active military service.  



CONCLUSIONS OF LAW

The veteran does not have a disability manifested by 
impotence due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims for 
chronic constipation and impotency, and no further assistance 
is required to comply with VA's statutory duty to assist him 
with the development of facts pertinent to his claims in this 
regard.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
impotence.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, however, there is no medical evidence linking 
the veteran's claimed impotency to service, and there exists 
no reasonable possibility that a VA examination would result 
in findings favorable to the veteran.  Accordingly, the Board 
finds that etiology opinions are not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

The notification does not require an analysis of the evidence 
already contained in the record or any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
June 2005 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board has carefully reviewed the veteran's entire claims 
file and finds no complaint, finding or treatment for 
erectile dysfunction or impotence or other genitourinary 
condition during either brief period of active service or for 
many years thereafter.  

During a service examination in July 1977, the veteran denied 
having frequent or painful urination and stated that he was 
in good health.  The veteran's "G-U SYSTEM" was reported to 
be normal.  

Subsequent to service, in a May 2000 private treatment 
record, the veteran reported having a problem with impotence.  
The treatment record is otherwise silent on that condition.  

In an October 2003 letter, a private physician stated that 
the veteran had a history of erectile dysfunction.  However, 
the letter does not elaborate on the history of the 
condition.  

The veteran has asserted that he suffers from impotence.  
However, the medical evidence does not show that the claimed 
impotence or erectile dysfunction is related to any event or 
incident of his service.  Further, on this record, the onset 
of any impotence or erectile dysfunction cannot be dated 
earlier than may years after his brief periods of service 
when no pertinent abnormality was identified.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered along with other factors in the analysis of a 
service connection claim)  

In this case, the only evidence supporting the veteran's 
claims are his own lay statements.  While he is capable to 
report symptoms capable of lay observation, he has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

In addition, the veteran's recent assertions of experiencing 
impotence since service are not consistent with other of his 
statements over the years and, thus, lack probative value for 
the purpose of establishing a continuity of symptomatology or 
treatment following service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Here, his statements recorded 
earlier for clinical purposes do not provide a basis for 
linking any related problems to service and call into 
question the reliability his more recent assertions first 
presented in connection with his claim for compensation 
benefits.  

Accordingly, the evidence of record must be found to 
preponderate against the veteran's claim of service 
connection.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for impotency is denied.  



REMAND

As noted,  service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service or for any disease diagnosed after discharge when all 
of the evidence establishes that the disease incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), (d).  

In an August 1977 treatment record, the veteran complained of 
nausea and a stomach ache and was diagnosed with 
gastroenteritis.  In a September 1977 service treatment 
record, the veteran complained of having a stomach ache for 
two weeks and was given Mylanta.  In another September visit, 
the veteran complained of having nausea and an upset stomach 
for three weeks.  He was diagnosed with gastroenteritis.  

Subsequent to service, in a September 2000 private treatment 
record, the veteran reported a two week history of 
constipation.  In a December 2000 letter, a private physician 
stated that the veteran had chronic constipation syndrome.  

In December 2003, the veteran received treatment at a private 
hospital for abdominal pain of six weeks duration that had 
progressively worsened.  He complained of decreased appetite, 
nausea and vomiting.  On examination, the examiner noted a 
soft ball size mass mid line in the epigastric area which was 
a questionable hernia.  A film of the abdomen revealed a 
nonspecific bowel gas pattern suggestive of a mild ileus.  
The veteran was admitted to the hospital with a diagnosis of 
gastroenteritis.  

In December 2003, the veteran was admitted to a private 
hospital for severe abdominal pain, intractable nausea and 
vomiting.  Upon discharge, the veteran was diagnosed with 
acute gastritis with dehydration.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

Based on a careful review of the record, including the 
veteran's assertions of having related symptoms since 
service, the Board finds a VA examination is necessary to 
determine the etiology of his claimed gastrointestinal 
disorder.  See 38 U.S.C.A. § 5103(d).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
gastrointestinal disorder since service.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously unidentified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claim.   

2.  The veteran then should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed 
gastrointestinal disorder.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).   

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current 
gastrointestinal disability including 
chronic constipation syndrome that at 
least as likely as not (e.g., a 50 
percent or greater likelihood) had its 
onset during his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completing all indicated 
development, the RO should readjudicate 
the claim of service connection for a 
gastrointestinal disorder in light of all 
of the evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


 Department of Veterans Affairs


